Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 11, 2019

                                      No. 04-19-00654-CR

                                Sir Alex Meyers RANDOLPH,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0281
                     Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                         ORDER
        Appellant Sir Alex Randolph appeals his conviction for compelling prostitution. On
October 4, 2019, appellant filed a pro se motion to dismiss the appeal, stating he no longer
wishes to pursue this appeal. Rule 42.2(a) of the Texas Rules of Appellate Procedure provides
that an appellate court may dismiss an appeal upon appellant’s motion so long as the motion is
signed by appellant and his attorney. TEX. R. APP. P. 42.2(a). The motion is not signed by
appellant’s appointed attorney, Steven Greene. However, because appellant appears to have
signed the motion personally, we conclude good cause exists to suspend the operation of Rule
42.2(a)’s requirement that a motion to dismiss be signed by both the appellant and his attorney.
See id. R. 2. Accordingly, we will dismiss this appeal pursuant to rule 42.2(a) unless appellant’s
appointed counsel demonstrates, by October 21, 2019, meritorious grounds for retaining the
appeal.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk